      Case 8-20-71878-reg      Doc 97   Filed 09/29/20    Entered 09/29/20 10:34:17




                                                                       EMAIL: MFOX@OLSHANLAW.COM
                                                                             DIRECT DIAL: 212.451.2277




                                    September 29, 2020



Judge Robert E. Grossman
U.S. Bankruptcy Judge
U.S. Bankruptcy Court
Eastern District of New York
290 Federal Plaza
Central Islip, NY 11722

        Re:   In re Rob Diamond, Case No. 20-71878

Dear Honorable Sir:

      Please adjourn the Contempt Motion scheduled for Wednesday, September 30, 2020 until
October 28, 2020 at 9:30 am.

      We have received documents and an Affidavit from Ilene Diamond. However it is not
complete. But rather than use the Court’s time, we expect to have these issues resolved.

        Thank you.

                                                 Sincerely,



                                                 Michael S. Fox

cc:     Wayne Greenwald
        Fred Kantrow




5547287-1
